DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5, 7, and 9 were rejected in Office Action from 05/19/2022.
	Applicant filed a response, amended claim 1 and 7 and added claims 10-11.
	Claims 1-11 are currently pending in the application, of claim 4, 6, and 8 are withdrawn from consideration.
	Claims 1-3, 5, 7, and 9-11 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ekdunge et al. (U.S. Patent Application Publication 2019/0099727) and further, in view of Usami et al. (JP 2018060757 – cited in IDS).
Regarding claim 1, Ekdunge teaches a fluid confluence joint (i.e., carbon monoxide oxidation device) (1) (paragraph [0037]) comprising:
a main body (i.e., housing) (2) (paragraph [0037]) including a first end and a second end facing the first end (see figure 3 below), the second end having an opening (i.e., gas outlet) (6) (paragraph [0037]) which guides a fuel mixture (C) (paragraph [0041], [0047]-[0049]), the main body (2) comprising (i) a confluence passage (i.e., perturbation device) (10) (paragraph [0037], [0046]) having a circular passage portion (see figure 3 below) and (ii) a fuel gas (i.e., reformate gas) (B) passage portion (i.e., chamber) (12) disposed on a side closer to the first end than the confluence passage portion (see figure 3 below), wherein the main body portion (2) includes:
a fuel offgas (i.e., oxidizing agent) (A) inlet portion (28) (i.e., oxidation inlet portion) (28) configured to cause fuel offgas to flow into the confluence passage (10) so that swirls in the confluence passage (10) (paragraph [0048]-[0049]) (see figure 3 below);
a fuel gas (B) inlet portion (i.e., gas inlet) (4)  configured to cause the fuel gas (B) to flow into the fuel gas passage portion (12) (see figure 3 below) (paragraph [0048]-[0049]); and
at least one step formed over a whole circumference of an inner wall of the main body portion (2) by reducing a passage sectional area of the main body (2) on a fuel gas (B) passage portion side to be smaller than a passage sectional area of the main body portion (2) on a confluence passage portion side (see figure 3 below), and
the at least one step is being formed at a portion between the fuel offgas (A) inlet portion and the fuel gas (B) inlet portion in the main body portion (2) in a facing direction where the first end faces the second end (see figure 3 below).
As to the limitation, “at which a fuel gas to be supplied to a fuel cell joins with a fuel offgas discharge from the fuel cell”, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Ekdunge possesses the requisite claimed structure such that it would necessarily follow that the system would be expected of performing the recited functionality. Nonetheless, Ekdunge teaches the fluid confluence joint having applicability in mixing gases from a fuel cell (paragraphs [0002]-[0008]) which reads on the claimed limitation. 

    PNG
    media_image1.png
    628
    846
    media_image1.png
    Greyscale

Ekdunge does not teach reducing a passage sectional area of the main body along the entire fuel gas passage portion to be smaller than a passage sectional area of the main body along the entire confluence passage portion. Nonetheless, the reduction of the passage sectional area corresponds to a decrease of passage diameter which would be obvious to a skilled artisan based on specific flow requirements which are known in the art of fluid mechanics. For instance, in fluid mechanics principles, it is known that in a duct or a pipe where a fluid flows, if the diameter decrease the flow rate increases or pressure decrease and if the diameter increase the flow rate decreases or pressure increase1,2. As such, one of ordinary skill in the art could have considered changing the diameter of the confluence passage (or articulated as reducing a passage sectional area) in order to meet required flow rates. Nonetheless, additional guidance is provided below. 
Usami, directed to fluid confluence joint (i.e., ejector) (53) (paragraph [0001]) (see figure 2 (a) below), teaches a fluid confluence joint having a main body portion with a fuel gas passage portion and a confluence passage portion (see figure 2(a) below). Usami teaches a reduction in the passage sectional area of the main body along an entire fuel gas passage portion (see figure 2(a) below) and such configuration reduce flow loss and provides pressure recovery (paragraph [0021]-[0024]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid confluence joint of Ekdunge to include a reduction in the passage sectional area of the main body along an entire fuel gas passage portion as suggested by Usami in order to reduce flow loss and provide pressure recovery. 

    PNG
    media_image2.png
    390
    487
    media_image2.png
    Greyscale

Regarding claim 2, Ekdunge teaches the fluid confluence joint as described above in claim 1. The particulars of the passage diameter that increases toward a second end is not explicitly articulated however, such would be obvious to a skilled artisan based on specific flow requirements which are known in the art of fluid mechanics. For instance, in fluid mechanics principles, it is known that in a duct or a pipe where gas flows, if the diameter decrease the flow rate increases and if the diameter increase the flow rate decreases3. As such, one of ordinary skill in the art could have considered changing the diameter of the confluence passage in order to meet required flow rates.
Regarding claim 3, Ekdunge teaches the at least one step includes a plurality of steps (as shown in figure 3 above).
Regarding claim 5, Ekdunge teaches the at least one step is inclined toward the second end as the as least one step extends in an inward direction of the main body (see figure 3 below).

    PNG
    media_image3.png
    621
    750
    media_image3.png
    Greyscale

Regarding claim 7, Ekdunge teaches a dimension of a part of the at least one step is different from a dimension of the other part (see figure 3 below).


    PNG
    media_image4.png
    628
    846
    media_image4.png
    Greyscale

Regarding claim 9, Ekdunge teaches a fuel gas connecting portion connected to the fuel gas inlet portion (see figure 3 below) and a fuel offgas connecting portion connected to the fuel offgas inlet portion (see figure 3 below). Ekdunge teaches the fuel offgas (A) and the fuel gas (B) enters the main body portion (i.e., housing) (2) (paragraph [0048]-[0049]) therefore, it is clear that a passage is require to be connected so that the fuel offgas (A) and the fuel gas (B) is introduced into the main body portion. In addition, as indicated above Ekdunge teaches applicability of the fluid confluence joint includes mixing gases from a fuel cell (paragraphs [0002]-[0008]) implying a passage is required in the connecting portions to guide the corresponding gases to the fluid confluence joint. 

    PNG
    media_image5.png
    651
    846
    media_image5.png
    Greyscale

	Regarding claim 10, Ekdunge teaches the fuel gas inlet portion is connected to the confluence passage portion and is offset from a central axis of the confluence passage portion (as shown in figure below).

    PNG
    media_image6.png
    359
    629
    media_image6.png
    Greyscale

	Regarding claim 11, Ekdunge teaches the fuel gas inlet portion is formed through an outer circumferential wall of the main body (as shown in figures 3 above).

Response to Arguments
	Examiner appreciates the amendments to claim 7 to address the issues of antecedent basis. As such, the previous rejection of the claim under 112(b) is withdrawn. 
	Applicant arguments filed on 07/21/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Usami.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.energyvanguard.com/blog/what-happens-air-flow-ducts-when-size-changes
        2 https://en.wikipedia.org/wiki/Bernoulli%27s_principle
        3 https://www.energyvanguard.com/blog/what-happens-air-flow-ducts-when-size-changes